Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action


Claim(s) 1-20 is/are pending in this office action.
Claim(s) 1 and 8 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-20 is/are rejected. 

Response to Arguments
Applicant’s arguments, see pp. 8-12, filed 09-24-2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 20150350766 issued to Schobel et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 20150350766 issued to Schobel et al.

Regarding claim 1, Schobel teaches a method for intelligent hand-off, comprising: 
transmitting first content from a first source device to a first playback device over a first connection (¶15 - device may be considered a source device because one of its functions, when paired with the user device, is to provide content for the user device to present to a user); 
detecting a change in an operating condition (¶34-36 - event) of at least one of the first connection, the first playback device, a second playback device, the first source device, or a second source device, wherein the second source device has access to second content (¶21 - mobile phone may provide an instruction to the laptop via the stream, e.g., to instruct the laptop to release the headset from its Bluetooth connection); 
based on at least detecting the change in the operating condition: 
performing a first determination whether to perform a transport hand-off, wherein the transport hand-off comprises transitioning from the first connection to another connection between the first source device and the first playback device (¶27 - first computing device 102 may be able to provide content to the peripheral 106 via the established connection. For example, the first computing device 102 may provide music for the peripheral 106 to play or otherwise present to the user. In some examples, if a telephone call arrives at the second computing device 104 while the first connection 114 is being used for playing music, the two devices 102, 104 may determine which of the two devices 102, 104 should provide the call to the peripheral); 
 (¶33 - a first source 302 may request a network socket 304 for creating a persistent stream with a second source 306. The first source 302 and the second source 306 may be computing devices configured to manage a shared resource (e.g., a user or peripheral device 308), similar to the first computing device 102 and the second computing device 104 of FIGS. 1 and 2. Additionally, the user device 308 may be configured to provide presentation of content to a user, where the content was provided to the user device 308 from one of the first source 302 or the second source); and 
performing a third determination whether to perform a playback hand-off wherein the playback hand-off comprises transitioning from the first playback device to the second playback device (¶21 - mobile phone may then establish a network connection with the headset and pick up where the laptop left off);
based on the second determination, to performing the source hand-off, wherein performing the source hand-off comprises transitioning from the first source device to the second source device, to transmit the second content from the second source to the first playback device, wherein the transitioning includes utilizing a second connection between the first playback device and the second source device (¶36 - second source 306 may, at some point, receive a second or new data request 320. Similar to the data request 312, the second data request 320 received by the second source 306 may include, but is not limited to, a request from a user to provide content of the second source, an event received by the second source 306, or the like. The second data request 320 may also include a request from a user to switch content sources (e.g., from the first source 302 to the second source 308). That is, the user may navigate to a settings user interface (UI) of the second source 308 (e.g., a network connections control UI) and request that the second source 308 become the source of content for the user device 308); and 
 (¶36 - Upon receipt of this data request 320, the second source 306 may be configured to take over control of the user device 308. As such, the second source 306 may provide configuration instructions 322 to the first source 302 using the established stream 310). 

Regarding claim 8, Schobel teaches a method for intelligent hand-off, comprising: 
transmitting content from a source device to a first playback device over a first connection (¶15 - device may be considered a source device because one of its functions, when paired with the user device, is to provide content for the user device to present to a user);
detecting a change in an operating condition of at least one of the first connection, the first playback device, or the source device (¶21 - mobile phone may provide an instruction to the laptop via the stream, e.g., to instruct the laptop to release the headset from its Bluetooth connection); 
based on at least detecting the change in the operating condition: 
performing a first determination whether to perform a transport hand-off wherein the transport hand-off comprises transitioning from the first connection to a second connection between the first source device and the first playback device (¶27 - first computing device 102 may be able to provide content to the peripheral 106 via the established connection. For example, the first computing device 102 may provide music for the peripheral 106 to play or otherwise present to the user. In some examples, if a telephone call arrives at the second computing device 104 while the first connection 114 is being used for playing music, the two devices 102, 104 may determine which of the two devices 102, 104 should provide the call to the peripheral); 
performing a second determination whether to perform a source hand-off wherein the source hand-off comprises transitioning from the first source device to the second source device (¶33 - a first source 302 may request a network socket 304 for creating a persistent stream with a second source 306. The first source 302 and the second source 306 may be computing devices configured to manage a shared resource (e.g., a user or peripheral device 308), similar to the first computing device 102 and the second computing device 104 of FIGS. 1 and 2. Additionally, the user device 308 may be configured to provide presentation of content to a user, where the content was provided to the user device 308 from one of the first source 302 or the second source); and 
performing a third determination whether to perform a playback hand-off wherein the playback hand-off comprises transitioning from the first playback device to a second playback device (¶21 - mobile phone may then establish a network connection with the headset and pick up where the laptop left off);
based on the first determination, transitioning from the first connection to the second connection between the first playback device and the source device, wherein the transitioning includes utilizing the second connection between the first playback device and the first source device (¶35 - user device 308 may always be pairable with the first source 302, in which case the first source 302 may simply establish a connection with the user device 308 upon completion of the data request 312 or receipt of an event. In some aspects, once the first network connection is established 316, the first source 302 may provide content (e.g., an audio file, portions of an audio file, a telephone call, a notification of an event or calendar appointment, etc.) 318 to the user device 308 via the first network connection 316.); and 
transmitting the content from the source device to the first playback device over the second connection at a point in the content corresponding to the transitioning from the first connection to the second connection (¶35 - first source 302 may provide content (e.g., an audio file, portions of an audio file, a telephone call, a notification of an event or calendar appointment, etc.) 318 to the user device 308 via the first network connection 316). 


transmitting content from a source device to a first playback device over a first connection (¶15 - device may be considered a source device because one of its functions, when paired with the user device, is to provide content for the user device to present to a user); 
detecting a change in an operating condition of at least one of the first connection, the first playback device, the first source device, a second source device, or a second playback device (¶21 - mobile phone may provide an instruction to the laptop via the stream, e.g., to instruct the laptop to release the headset from its Bluetooth connection);
 based on at least detecting the change in the operating condition: 
performing a first determination whether to perform a transport hand-off wherein the transport hand-off comprises transitioning from the first connection to another connection between the first source device and the first playback device (¶27 - first computing device 102 may be able to provide content to the peripheral 106 via the established connection. For example, the first computing device 102 may provide music for the peripheral 106 to play or otherwise present to the user. In some examples, if a telephone call arrives at the second computing device 104 while the first connection 114 is being used for playing music, the two devices 102, 104 may determine which of the two devices 102, 104 should provide the call to the peripheral); 
performing a second determination whether to perform a source hand-off wherein the source hand-off comprises transitioning from the first source device to the second source device (¶33 - a first source 302 may request a network socket 304 for creating a persistent stream with a second source 306. The first source 302 and the second source 306 may be computing devices configured to manage a shared resource (e.g., a user or peripheral device 308), similar to the first computing device 102 and the second computing device 104 of FIGS. 1 and 2. Additionally, the user device 308 may be configured to provide presentation of content to a user, where the content was provided to the user device 308 from one of the first source 302 or the second source); and 
performing a third determination whether to perform a playback hand-off wherein the playback hand-off comprises transitioning from the first playback device to the second playback device (¶21 - mobile phone may then establish a network connection with the headset and pick up where the laptop left off); and
based on the third determination, performing the playback hand-off, wherein performing the playback hand-off comprises transitioning playback of the content from the first playback device to the second playback device, wherein the transitioning includes utilizing a second connection between the second playback device and the first source device (¶37 - configuration instructions 322 may instruct the first source to terminate the first connection 316 and provide metadata about the state of the user device 308 and/or the content being provided 318. The first source 302 may provide metadata 324 to the second source (e.g., a location of a song being played by the user device 308) via the stream 310. Based at least in part on the provided instructions 32, the first source 302 may terminate the first network connection 326 with the user device, thus, freeing up the user device 308 for other connections (e.g., a connection with the second source 306). Here, much like the establishment of the first connection, the user device 308 may (or may not need to) approve a connection request 328 from the second source 306); and
transmitting the content from the first source device to the second playback device over the second connection at a point in the content corresponding to the transition (¶37 - second source 306 (or the user device 308) may then establish the second network connection 330, and the second source 306 may then provide content 332 to the user device 308 via the second connection). 

Regarding claim 2, Schobel teaches the method of claim 1, wherein detecting the change in the operating condition comprises:
 (36 - second source 306 may provide configuration instructions 322 to the first source 302 using the established stream 310. The configuration instructions may include, among other things, an instruction to release or terminate the first network connection 316, metadata associated with a state of the first network connection 316 and/or the use device). 
The method of claim 9 and the method of claim 16 are rejected for the same reason set forth in the method of claim 2.

Regarding claim 3, Schobel teaches the method of claim 1, wherein detecting the change in the operating condition comprises: 
comparing the change in the operating condition to a threshold value (¶46 -  phone might have more battery power or might use less battery power to route calls. However, in some examples, the two devices may decide to have the wearable device route the call based at least in part on a determination that the wearable device has more remaining battery life, or a higher percentage of total battery life remaining); and 
initiating the transitioning from the first source device to the second source device based at least on the comparing, wherein the initiating includes transmitting a hand-off message to at least one of the first source device, the second source device, and the first playback device (47 - a telephone call may be transferred from the wearable device to the mobile device (e.g., the routing of the call to the headset may be switched from the wearable device to the mobile device) by providing an icon on a user interface (UI) that identifies the connection and/or the wearable device. By sliding the icon, the user may be able to cause the call to be transferred from the wearable device to the mobile phone). 


Regarding claim 4, Schobel teaches the method of claim 3, wherein transmitting the second content comprises: 
utilizing information in the hand-off message, wherein the information includes an identifier for the first content and a timestamp indicating a point in the first content corresponding to the transitioning from the first source device to the second source device (¶43 – stream maintained at 402 may be maintained persistently so long as the mobile phone and the wearable device remain within a threshold distance of each other. In some aspects, the instructions for configuring the first network connection may include an instruction to terminate the first network connection or for the wearable device to otherwise release the headset from its connection. The instructions may also include an instruction to provide metadata via the maintained stream. The metadata may identify information about the first network connection including, but not limited to, a track that is playing on the headset, a playing position in the track that is playing on the headset, a volume of the headset).
The methods of claim 11 and 18 are rejected for the same reasons set forth in the method of claim 4.

Regarding claim 5, Schobel teaches the method of claim 1, wherein the first connection utilizes a first transport medium and the second connection utilizes a second transport medium, the first transport medium being different from the second transport medium (¶27 - telephone call arrives at the second computing device 104 while the first connection 114 is being used for playing music, the two devices 102, 104 may determine which of the two devices 102, 104 should provide the call to the peripheral 106. In one example, the call could be routed to the first computing device 102 since it is already paired and connected via the network connection 102. However, the call could stay with the second computing device 104 and be routed to the peripheral 106 via a second network connection). 
The methods of claim 12 and 19 are rejected for the same reasons set forth in the method of claim 5.

Regarding claim 6, Schobel teaches the method of claim 1, establishing the second connection prior to the detecting the change in the operating condition (¶46 - wearable device is out of range of the mobile phone and/or is in stand-alone mode (e.g., not paired with the mobile device), the wearable device may route the call to the headset without even notifying the mobile phone). 
The methods of claim 13 and 20 are rejected for the same reasons set forth in the method of claim 6.

Regarding claim 7, Schobel teaches the method of claim 1, wherein the transitioning from the first source device to the second source device is in response to a playback quality of the second content being preferred over a playback quality of the first content (¶60 - the stream module 534 may be configured to manage the communications include, but are not limited to, providing state information, connection information (e.g., connections of the user devices 106), and/or any other information that may enable or aid the two computing devices; ¶62 - secondary connections managed by the connection module 536 may be initiated by the first or second computing devices 102, 104 and/or by the user devices 106. For example, the first computing device 102 may send a request to establish a first network connection with the user device 106 using the connection module 536. It may then wait until it receives a response from the user device 106 (e.g., a handshake to establish a connection), an indication from a user to quit waiting, information from the stream 110 to quit waiting, or a timeout signal (e.g., indicating that the first computing device should not wait any longer). As noted above, the first and second computing devices 102, 104 may communicate via the stream 110 (e.g., utilizing the stream module 534) to provide each other with connection information (e.g., the first computing device 102 may instruct the second computing device 104 to end a connection with the user device 106) for managing the connections of the user device 106). 
The method of claim 14 is rejected for the same reasons set forth in the method of claim 7.

Conclusion
Examiner’s Note:
Other reference(s) of relevance:
USPAT 9,215,268 issued to Wood et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458